Citation Nr: 1529324	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-30 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral tender testes, status post bilateral hydrocelectomy and vasectomy (claimed as swollen testicles) (bilateral testicle disability).

3.  Entitlement to service connection for migraines and headaches, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for infected sebaceous cysts (claimed as skin rash and blood in the ears).

5.  Entitlement to service connection for internal hemorrhoids (claimed as bloody stools).

6.  Entitlement to a higher initial rating for service-connected PTSD, currently rated 30 percent disabling.
7.  Entitlement to a higher initial rating for service-connected irritable bowel syndrome (IBS), currently rated 10 percent disabling. 

8.  Entitlement to a higher initial rating for service-connected fibromyalgia, currently rated 10 percent disabling. 

9.  Entitlement to service connection for TDIU.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from August 1988 to October 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD with a 30 percent evaluation, effective March 18, 2010; and granted service connection for irritable bowel syndrome with a 10 percent evaluation, effective April 28, 2010.  The Veteran continues to appeal for higher ratings for these disabilities.  See AB v. Brown, 6 Vet. App. 35 (1993).  That decision also denied service connection for fatigue, bilateral testicle disability, body aches, migraines and headaches, infected sebaceous cysts, and internal hemorrhoids.  

A September 2011 rating decision granted service connection for fibromyalgia (claimed as body aches) with a 10 percent evaluation, effective April 28, 2010.  The Veteran continues to appeal for higher ratings for this disability.  A subsequent September 2011 rating decision denied entitlement to TDIU.    

The Veteran was scheduled to appear for a videoconference hearing before a Veterans Law Judge at the RO in August 2014, his attorney requested that the hearing be rescheduled, and he was rescheduled for another hearing in March 2015.  However, he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request, therefore, is deemed withdrawn.
 
The issues of entitlement to service connection for fatigue, infected sebaceous cysts, and migraines and headaches; an increased rating for service-connected fibromyalgia; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran's bilateral testicle disability has been attributed to post-service surgeries; there is no competent evidence that it is due to or related to service including Persian Gulf service.

3.  The Veteran's internal hemorrhoids have been attributed to a known clinical diagnosis; there is no competent evidence that they are due to or related to service including Persian Gulf service.

4.  The Veteran's service-connected PTSD is productive of, at most, occupational and social impairment with reduced reliability and productivity.

5.  The Veteran's IBS is manifested by four to six episodes of diarrhea per day, daily vomiting, and severe, sharp intestinal pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral testicle disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

2.  The criteria for service connection for internal hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

3.  The criteria for an evaluation of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for an evaluation of 30 percent, but no higher, for IBS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letters dated in March 2010, April 2010, and May 2010. 

Regarding the service connection claims, the notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The increased rating claims involve "downstream" issues, as the initial claims for service connection were granted in the rating decision on appeal, and the Veteran disagrees with the evaluations assigned.  In Dingess, the Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify regarding the increased rating claims has been satisfied. 

VA has obtained service treatment records (STRs), assisted in obtaining evidence, afforded physical examinations, and obtained medical opinions.  As noted below, the Board finds that the VA examinations and opinions obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

All known and available records relevant to the issues on appeal have been obtained and associated with the claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  See Pelegrini, 18 Vet. App. at 121.  

II.  Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  Service Connection Claims

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Therefore, he is a Persian Gulf veteran for the purposes of the presumptions listed at 38 C.F.R. § 3.317.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 

For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness. 

A "medically unexplained chronic multisymptom illness" contemplates a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

The Veteran requests service connection for bilateral swollen testes and bloody stools (hemorrhoids).  He believes that these conditions are due to his service in the Persian Gulf.  He stated that he suffered from symptoms relating to these conditions in service.  

For the reasons that follow, the Board finds that service connection is not warranted for a bilateral testicle disability and internal hemorrhoids.  

The Veteran's STRs were negative for any complaints or findings of a testicle condition or hemorrhoids.  Separation physical examination in October 1991 was normal.  On the separation report of medical history, he checked "No" to the questions regarding whether he ever had or currently had piles or rectal disease.  

The Veteran underwent a right hydrocelectomy in May 2001 at a VA facility.  

The Veteran presented at a private emergency room in January 2004, stating that he started with abdominal pain this morning.  Later, he stated he went to the bathroom and the toilet was full of blood.  The diagnosis was bloody stools.  

He underwent a left hydrocelectomy and bilateral segmental vasectomy in October 2006.

VA examinations were conducted in July 2010.  After an examination and review of the Veteran's claims file, the examiner stated that there is no apparent relationship between the Veteran's bilateral testicle disability and any in-service event.  The examiner stated that the post-service status post bilateral hydrocelectomies and vasectomy are the most likely etiology of the Veteran's current bilateral tender testes.  The examiner stated that the Veteran's bloody stools are due to his diagnosed internal hemorrhoids.  

To the extent the Veteran contends his symptoms pertaining to bilateral testicle disability and internal hemorrhoids are related to active service, or are undiagnosed illnesses resulting from his Persian Gulf service, there is no competent medical opinion in support of his belief.  In this regard, the etiology of these symptoms is a complex medical question that is not within his competence as a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

The Board finds the opinions of the VA examiner that the Veteran's current bilateral testicle disability was caused by the post-service testicle surgeries to be significantly more probative than the Veteran's lay assertions.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion to the contrary.

Internal hemorrhoids are a diagnosed condition.  There is no competent evidence that the Veteran's current diagnosed condition is related to service.  

The Board finds the Veteran's statement on his separation examination when he checked "No" to the question regarding whether he ever had or currently had piles or rectal disease to be more credible than the Veteran's current statements that his has had hemorrhoids or bloody stools since service.  The Board finds the statements to medical personnel in service to be more credible.  See Curry v. Brown, 7 Vet. App. 59 (1994) (one is usually more truthful when providing information for receiving medical treatment than when one is providing information for receiving monetary compensation); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In sum, the preponderance of the evidence is against a finding that the Veteran's bilateral testicle disability and internal hemorrhoids were incurred in service or are related to service, including his Persian Gulf service.  Accordingly, the criteria for service connection are not met and the claims must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

B.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

1.  PTSD

The Veteran contends that his PTSD symptomatology is severe and entitles him to a higher rating than he is currently assigned. 

The Veteran undergoes group therapy and is prescribed medication to treat his PTSD.  

A decision of the Social Security Administration (SSA) granted the Veteran disability insurance benefits - effective September 2007, due to anxiety related disorders, PTSD, and personality disorders.  

A private psychological report dated in July 2010 is of record.  It was noted that the Veteran is up most of the time because he cannot sleep, and when he does it is in the daytime.  He spends nights in some ways reprising the nightly combat strategies he experienced in Iraq, searching the house, the yard, and sometimes the neighborhood for any kind of danger.  He has removed all firearms from the house.  His wife generally does the household chores.  He has daily telephone contact with his wife and parents but little contact with anyone else except treatment personnel.  

He complained of daytime flashbacks about three or four times a week.  Other symptoms of PTSD include heightened startle reflex, scanning, and panic attacks.  He reported panic triggered by "problems" on the job, conflict, over stimulation, or crowds of people.  He also has sleep disturbance, depression, self-imposed and violent behavior with anxiety.  He cries frequently.  The Veteran was oriented in all spheres.  The Veteran's cognitive skills were relatively intact, although memory and understanding are inconsistent.  Concentration is poor.  Social functioning and general adaptation are markedly compromised by panic episodes and flashbacks.  Hyper-alertness to danger further compromises attention to anything else.  He isolates himself.  The Axis I diagnosis was PTSD (primary diagnosis) with secondary panic disorder, generalized anxiety disorder, obsessive compulsive disorder, intermittent explosive disorder, and depression.  Axis V Global Assessment of Functioning Scale (GAF) was 45. 

A VA social and industrial survey was conducted in July 2010.  The Veteran stated that he does not sleep well and has vivid nightmares.  He is high strung and cannot relate to people except for his father who served in the Korean War.  He has contact with his parents.  The Veteran reported that he is angry and irritable all the time but does have patience with his children but not with others.  The Veteran stated that, after service, he worked at M. S. for seven to eight months but that he was driven crazy by the ethnicity of his coworkers.  He ended up being fired for beating up his supervisor and was not allowed to return to the property.  The Veteran reported that in 1995, he worked at a phone center in Phoenix and had an altercation with a coworker when he lost control.  The Veteran reported that he tried to throw this coworker over the stairwell.  He was arrested for assault and terminated.  He reported that in 1996 he was pretty much homeless and ill.  He stated that he was unemployed through 1997 until he got a job at S. B. C. S. but was fired after a year for intimidating coworkers and calling in sick too frequently.  He then lost contact with his family from 1998 through 2001 and pretty much lived on the streets.  He, then went to work at G. E. in 2002 for about 3 years.  The Veteran attributed his longevity at this place of employment because the company allowed him to work from home.  Eventually it was a mutual decision for him to leave the company as he was calling in sick too many times reporting headaches and nightmares.  In 2002, the Veteran worked at N. H. for nine months but had another "big blowup" and a joint decision was reached for him to leave the company.  In March 2008, the Veteran worked for EI for 90 days but stated that eventually he was not allowed on the property due to his threats toward coworkers and management.  The Veteran reports that he has had a history of intimidating people to the point where they do not fire him but yet they do not want him on their job site anymore.  He reports that he has impulsively quit most of his jobs, stating that he has been asked not to return to job sites, or if he does that the police will be notified.  The Veteran has been unemployed since 2007. 

The Veteran reports that he was arrested in the 1990s while living in Phoenix.  He was charged with assault with intent when he tried to throw his coworker over the stairs.  "Something comes over me, I just lose control."  He also reported that in 2007 he wrote bad checks and found himself being overdrawn $4000 to try to bail out his home, which was in foreclosure.  The Veteran reports that he remains on supervised probation. 

A VA examination was conducted in July 2010; and an addendum was prepared in August 2010.  The examiner noted that the Veteran's claims file and VA social and industrial survey was reviewed, and psychological testing was conducted.  The Veteran was dressed casually and appropriately and oriented to time, place, person, and purpose.  He appeared anxious at the beginning of the interview and reported he had not slept since completing the Social and Industrial Survey for this examination two days ago.  He was somewhat tangential in his speech and detail oriented, but could be easily directed back on task.  The Veteran appeared to ruminate and acknowledged he has obsessive thoughts, particularly about things that worry him, when asked.  He answered three similarities questions accurately, suggesting his ability to think abstractly is intact.  When asked about hallucinations, the Veteran reports he hears a "shhh" sound when no one is making that sound; he reports he associates this sound with being told to keep quiet about the murder that was committed in the military.  He also states he sometimes hears his name being called when no one is there.  There was no overt evidence of hallucinations during the interview.  He became agitated at one point in the interview when the examiner was talking about verification of stressors.  

The Veteran's mood was variable throughout the interview and his affect was anxious or agitated.  When asked about his concentration and memory, he stated both were "pathetic."  In delayed recall he was able to recall 3/5 words, suggesting his memory is average.  He completed digit span accurately and obtained 4/5 correct subtractions on serial sevens, suggesting his concentration is average.  When asked about suicide, the Veteran states sometimes he does not care if he lives or not but says he would not commit suicide because of his children.  He denies any current suicide ideation or plan.  When asked about homicide ideation he reports he does not like authority figures and thinks about hurting them.  He recalls one incident at Wal-Mart in 2005 when he banged a guy's head on the counter because he was unhappy with the service he was receiving.  He states he has no plans to harm anyone at this time.  

The Axis I diagnosis was PTSD, chronic.  The Axis II diagnosis was personality disorder, not otherwise specified (NOS).  The GAF was 50 (for PTSD).

The VA examiner reported that the Veteran had mild symptoms of PTSD including intrusive memories and avoidance associated with his military service, as well as decreased interest in previously enjoyed activities, emotional numbness, difficulty sleeping, hypervigilance, and an increased startle reaction.  The VA examiner stated that this resulted in mild to moderate impairment in social and occupational functioning as a result of the PTSD diagnosis.  The VA examiner stated that the Veteran has moderate to severe impairment in social and occupational functioning as a result of the Axis II diagnosis of personality disorder, which is considered a congenital condition which is unrelated to military service or PTSD.  The VA examiner stated it was not possible to completely separate the two diagnoses in every way, but that the inflexible and pervasive pattern of behavior across a broad range of personal and social situations is associated with the Veteran's personality disorder and attributes greatly to the Veteran's maladaptive behavior patterns (such as increased irritability and anger outbursts) and causes significant occupational and social impairment.  Recovery from PTSD is complicated and impeded by the personality disorder.  

A VA examination was conducted in August 2011.  The Veteran manifested depressed mood, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and persistent delusions or hallucinations.  There were no reports of homicidal or suicidal ideation.  He reported that his wife had moved back in with him, and that his parents lived nearby and were supportive.  

An assessment of psychological functioning, personality assessment inventory (PAI) was administered during this examination.  The Veteran's response pattern indicated that he attended appropriately to item content but some idiosyncratic responses appear to have affected the test results.  As a result of these validity concerns, interpretation of the test results is not advisable.  Therefore, the examiner stated that the conclusions drawn in this exam report rely more heavily on the medical record than on the Veteran's self report.  

The diagnoses were PTSD, depressive disorder NOS, and personality disorder NOS by history.  A GAF score of 50 was assigned.  The examiner stated that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The examiner was unable to differentiate what portion of the Veteran's symptoms was from his PTSD and which were from his non-service connected personality disorder.  The examiner noted that in light of the Veteran's tendency for exaggeration/distortion noted from his psychological testing, review of pre-deployment collateral information (e.g., active duty military personnel record, high school records, law enforcement records, etc.) is required to assess whether the behavioral disturbances (and resulting impact on unemployability) are associated primarily with PTSD or with the personality disorder of record.  As no such information was available, the VA examiner was unable to make such a determination.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

One factor for consideration is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

The Board finds that the symptomatology associated with the Veteran's PTSD more nearly approximates occupational and social impairment with reduced reliability and productivity.  The July 2010 VA examiner found that the Veteran's PTSD resulted in mild to moderate symptoms.  The August 2011 VA examiner found that the Veteran demonstrated only occasional decrease in in work efficiency which would entitle the Veteran to a 30 percent rating.  However, the Board notes that the GAF scores assigned during the appeal period range from 45 to 50.  As noted above, such GAF scores represent more than mild symptomatology.  Therefore, entitlement to an increased, 50 percent, rating is warranted.

The Board further notes that the Veteran has complained of serious PTSD symptoms, including at times suicidal ideation and episodes of violence against others especially at work.  However, both the VA examiners and the SSA diagnosed him with a personality disorder.  The July 2010 VA examiner noted that the inflexible and pervasive pattern of behavior across a broad range of personal and social situations is associated with the Veteran's personality disorder and attributes greatly to the Veteran's maladaptive behavior patterns (such as increased irritability and anger outbursts) and causes significant occupational and social impairment.  Where the evidence shows both nonservice-and service-connected pathologies, the Board must assess whether the evidence permits a distinction between the nonservice and service-connected entities.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected condition, VA regulations dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102 (2014).  

The Board notes that the private psychologist who did not diagnose a personality disorder did not consider the Veteran's records, including the Veteran's complete employment and legal history, and rendered many other nonservice-connected psychiatric diagnoses.  The Board attaches more probative value to the July 2010 and August 2011 VA examinations, as they are well reasoned, detailed, and included review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  The Board has considered the Veteran's statements concerning the severity of his symptomatology, but concludes that the findings on the July 2010 and August 2011 VA examinations that his PTSD symptoms are mild to moderate are more probative (as opposed to his nonservice-connected personality disorder symptoms which are moderate to severe).  The Board has also considered the August 2011 VA examiner's finding that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  These findings are much more probative than the lay allegations of the Veteran.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Federal Circuit held that in the context of a 70 percent rating, 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most areas (such as work, school, family relations, judgment, thinking, or mood).  Although a veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  The Federal Circuit also stated that entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation. 

In summary, while the Board concludes that the evidence supports a 50 percent rating, the preponderance of the evidence does not more nearly approximate the criteria for a 70 percent disability rating for PTSD at any time during this period. 





	(CONTINUED ON NEXT PAGE)
B.  IBS

The Veteran's IBS is currently rated as 10 percent disabling.  He contends that his symptoms are more severe.

A VA examination was conducted in July 2010.  The Veteran presented with diarrhea, and nausea, intestinal pain, and bloody stools.   The examiner stated that the Veteran's bloody stools were due to his internal hemorrhoids.  The examiner also noted that these symptoms had a moderate effect on the Veteran's usual daily activities.  The Veteran stated that he has diarrhea four to six times per day, nausea several times per day, he vomits daily, and has one to two hours of sharp severe intestinal pain.  He also complained of weakness and fatigue.  There were no signs of intestinal trauma, neoplasm, ulcerative colitis, bowel obstruction, significant weight loss, malnutrition, anemia, fistula, or abdominal mass.

A VA examination was conducted in August 2011.  The Veteran complained of abdominal pain constantly with mostly constipation; about once a week he will have fecal incontinence, mostly diarrhea.  There was abdominal guarding.  The diagnosis was IBS.

The examiner noted that the Veteran's IBS had moderate effects on his ability to exercise, participate in sports and recreation, and travel.  The IBS had a mild effect on his ability to shop.  The examiner stated that the Veteran's IBS contributes 10 percent to his unemployability.  He would need accommodation to change clothing and pads as needed, as well as a supportive work environment. 

Under Diagnostic Code 7319, a 10 percent rating is assigned for moderate symptoms with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe symptoms with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

Although the examiners noted that the Veteran's IBS had mostly moderate effects on the Veteran's activities of usual daily living; in light of the Veteran's statement that he has up to four to six episodes of diarrhea per day, fecal incontinence, daily vomiting, and severe, sharp intestinal pain, a 30 percent disability rating is approximated.  See 38 C.F.R. §§ 3.102, 4.7.  This is the highest rating available under Diagnostic Code 7319.  

The Board notes that the Veteran is not entitled to an even higher rating under another Diagnostic Code as there is no evidence of ulcerative colitis, or resection or fistula of the large intestine.  See Diagnostic Codes 7323, 7329, 7330.  

C.  Extraschedular Considerations

The Board has also considered whether the Veteran's PTSD and IBS present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b) (1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the Board finds that the rating criteria contemplate the Veteran's disability from his service-connected PTSD.  The focus in evaluating psychiatric disabilities is the overall impact a veteran's specific psychiatric symptoms have upon his level of occupational and social functioning, not just on symptoms listed in the rating criteria.  See Vazquez-Claudio v. Shinseki, supra.  For the reasons stated above, the Board concludes that the Veteran's level of such occupational and social impairment is adequately reflected by the current 50 percent schedular rating.  The rating criteria explicitly contemplate occupational impairment, and there is no indication of any exceptional or unusual disability picture.  Indeed, the rating criteria specifically contemplate the impact of his disability on employment.  Frequent periods of hospitalization have not occurred.  Accordingly, the rating criteria are adequate to evaluate the Veteran's service-connected PTSD throughout the appeal period in question.  

The symptoms associated with the Veteran's IBS (i.e., frequent bowel movements) are contemplated by the rating criteria.  His symptoms are rated based on the extent of impairment they cause, whether mild, moderate, or severe.  Referral for consideration of an extraschedular rating is not required.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for a bilateral testicle disability is denied.

Entitlement to service connection for internal hemorrhoids is denied.

A disability rating of 50 percent, but no higher, for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

A disability rating of 30 percent, but no higher, for IBS is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

Regarding the fatigue, migraines and headaches, and skin condition claims, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The July 2010 VA examiner stated that the Veteran does not meet the VA's criterion for chronic fatigue syndrome, and that his fatigue is of some other etiology including mental health issues.  A remand for an opinion regarding whether the Veteran has a diagnosed disorder related to his complaints of fatigue, to include as secondary to his service-connected PTSD, is necessary.  

The July 2010 VA examiner stated that the Veteran's headaches were due to an undiagnosed illness.  In a Report of General Information (VA Form 21-0820) dated in August 2010, the Veteran's examiner stated that the Veteran's migraine headaches were a diagnosed condition not due to Persian Gulf illness.  However, the Veteran also contends that his headaches are due to his lack of sleep from his service-connected PTSD.  The Veteran should be provided an examination with an opinion regarding whether his service-connected PTSD caused or aggravated his migraine and headaches.  

The July 2010 VA examiner also noted that the Veteran has infected sebaceous cysts, inferior to the right ear lobe, and that this condition is diagnosable as infected sebaceous cysts.  The Veteran STRs note that he complained of a rash on his head in January 1990, he was diagnosed with pyodermatitis, and given medication.  Remand for an opinion regarding whether the Veteran's current skin condition is related to the in-service skin conditions is needed prior to a resolution of this claim. 

In March 2014 correspondence, the Veteran's attorney stated that the symptoms of the Veteran's fibromyalgia have worsened since the last VA examination in July 2010.  Therefore, additional examination is required prior to a resolution of this increased rating claim.  

The claim for a TDIU is intertwined with the claims being remanded, as a grant of service connection, or a grant of an increased rating, may affect the TDIU claim; therefore, that issue is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice concerning his claim for secondary service connection for fatigue and migraine headaches.

2.  Relevant, ongoing VA treatment records dating since March 2014 should be obtained.  If any requested records are not available, the Veteran should be notified of such.

3.  After completing the above, schedule the Veteran for an appropriate VA examination to obtain a medical opinion as to whether the Veteran suffers from fatigue related to service, or to his service-connected PTSD.  The electronic claims file must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should opine as to the following: 

a).  Does the Veteran suffer from chronic fatigue syndrome?  If not, is the Veteran's fatigue an undiagnosed illness resulting from his Persian Gulf service?

b).  If not, is the Veteran's fatigue a "medically unexplained chronic multisymptom illness," which means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?
c).  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current fatigue began during service or is otherwise related to any incident of service, to include service in the Persian Gulf? 

d).  Is it at least as likely as not that the Veteran's fatigue was caused or aggravated, at least in part, by his PTSD?  

e).  If his fatigue was aggravated (permanently worsened beyond its normal progression) by PTSD, to the extent possible please establish a pre-aggravation baseline level of disability and compare it to the current level of disability.  If this is not possible, please explain why not.

The medical rationale for all opinions expressed should be provided.

4.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion as to whether the Veteran suffers from migraine headaches or headaches related to service, or to his service-connected PTSD.  The electronic claims file must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should opine as to the following: 

a).  Does the Veteran suffer from headaches?  If so, 

b).  Are the headaches a "medically unexplained chronic multisymptom illness," which means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

c).  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current headaches began during service or are otherwise related to any incident of service, to include service in the Persian Gulf? 

d).  Is it at least as likely as not that the Veteran's headaches were caused or aggravated, at least in part, by his PTSD?  The examiner should comment on the Veteran's contention that lack of sleep due to PTSD causes or aggravates his headaches.  

e).  If the headaches were aggravated (permanently worsened beyond its normal progression) by PTSD, to the extent possible please establish a pre-aggravation baseline level of disability and compare it to the current level of disability.  If this is not possible, please explain why not.

A complete rationale for the conclusions reached should be set forth.

5.  Afford the Veteran a VA skin examination to determine the nature cysts and rashes.  The electronic claims file must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to the following:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current cyst or rash originated during active duty, or is in any other way causally related to his active duty service?

The examiner should specifically comment on the Veteran's in-service treatment for infected sebaceous cysts and pyodermatitis in January 1990. 

The medical rationale for all opinions expressed should be provided.

6.  Schedule the Veteran for a VA fibromyalgia examination to determine the current nature and severity of his fibromyalgia.  The claims file must be reviewed in conjunction with the examination.  All necessary studies should be completed and the results reported.  All symptomatology associated with his fibromyalgia should be reported.  

7.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims for service connection for fatigue, migraines and headaches, and infected sebaceous cysts; increased rating for fibromyalgia; and entitlement to TDIU.  If the claims remain denied, the Veteran should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


